tcmemo_2000_124 united_states tax_court fatait o and mary t king petitioners v commissioner of internal revenue respondent docket no filed date fatai o king pro_se john r gilbert and paul j sude for respondent memorandum opinion foley judge by notice_of_deficiency dated december respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 accuracy-related_penalty relating to fatai and mary king's federal_income_tax in an amendment to the answer respondent asserted a sec_6663 fraud_penalty all - - section references are to the internal_revenue_code in effect for the kings who resided in wyndmoor pennsylvania when they filed their petition owned and operated a newsstand business after concessions the remaining issues are whether petitioners are entitled to a dollar_figure sec_179 and a dollar_figure depreciation deduction relating to newsstand construction in support of these deductions petitioners presented the internal_revenue_service and the court with canceled checks and an affidavit purportedly from leroy lee who petitioners contended did the newsstand construction the checks had been altered and the affidavit was false handwritten by mr king and signed lee leroy rather than leroy lee when respondent mistakenly went to mr king’s business address to serve a subpoena to mr lee mr king posed as mr lee and accepted service of the subpoena in response to mr lee’s testimony that he had worked only on petitioners’ home and did not give mr king an affidavit mr king testified that lee leroy rather than leroy lee had worked on the newsstands and that mr leroy wasn’t coming to testify mr king knowingly submitted false and altered documents in addition his testimony was deliberately misleading evasive and untruthful petitioners are not entitled to the claimed deductions in addition mr king intentionally underreported taxable_income and - - attempted to conceal mislead and prevent the collection_of_taxes see 80_tc_1111 accordingly mr king is liable pursuant to sec_6663 for the fraud_penalty but pursuant to sec_6662 petitioners are not liable for an accuracy-related_penalty respondent moved for a penalty pursuant to sec_6673 which provides that the court may impose a penalty not in excess of dollar_figure petitioners’ position is manifestly frivolous and groundless see sec_6673 and they have wasted the resources of this court we also note that this was the second trial at which petitioners submitted altered documents to this court see king v commissioner tcmemo_1998_69 affd without published opinion 182_f3d_903 3d cir accordingly the court will impose a dollar_figure penalty contentions not addressed are moot irrelevant or meritless to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
